Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 7, 2021.
	
Notice of Change in Art Unit
The Art Unit location of your application in the USPTO has changed. All further correspondence regarding this application should be directed to James J. Graber, Art Unit 1633, whose contact information is provided at the end of this Office action.

Amendments
           Applicant’s amendment filed October 7, 2021 is acknowledged. 
	Claims 1-15 are pending.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species.
Claims 1-7 are under examination. 

Election/Restrictions
Applicant’s reply filed 10/07/2021 to the Requirement for Restriction/Election mailed 09/23/2021 is acknowledged.
Applicant’s election without traverse of the invention of Group I, drawn to a composition, comprising a visible light harvesting complex, a photoinitiator, a co-initiator, a di-thiol-terminated cross-linker, and at least one cysteine-containing peptide, is acknowledged.
Applicant election of a human iPS-derived neuron, as the species of type of cell, is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2021.

	
Priority
	This application is a National Stage of International Application No. PCT/US2018/034928, filed 05/29/2018, claiming priority based on U.S. Provisional Patent Application No. 62/512,337, filed 05/30/2017.
	
Sequence Compliance
Appropriate action is required so that the sequences recited in claim 9, and disclosed on page 2 of the instant specification, comply with the sequence rules as discussed in MPEP 2421, MPEP 2422, and 37 CFR 1.821(d). In this case, the sequences recited in claim 9, and disclosed on page 2 of the instant specification, are lacking a corresponding sequence identifier (i.e. SEQ ID NO).
The sequence rules embrace all unbranched nucleotide sequences with ten or more nucleotide bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 10 "specifically defined" nucleotides or 4 "specifically defined" or amino acids. The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 is being considered.

The information disclosure statement (IDS) filed 06/21/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. In this case, NPL citation #3 is defective for one or more of these requirements. NPL citation #3 is merely indicates a publication year of 2017, and therefore the citation fails to clarify the publication date relative to Applicant’s priority claims.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The disclosure is objected to because of the following informalities: 
	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Geltrex”, which appears in the present specification on page 5. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
	Claim 7 is objected to because of the following informalities:
Claim 7 recites the abbreviation “iPS” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses. For example, see page 2 of . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “visible light harvesting complex” in claim 1 is a relative term which renders the claim indefinite. The term “visible light harvesting complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, it is unclear what Applicant considers a “visible light harvesting complex”, and what Applicant does not consider a “visible light harvesting complex”, because the term “visible light harvesting complex” is neither defined by the claims nor by the specification. For example, it is unclear if “visible light harvesting complex” refers to any molecule or complex that absorbs light, or whether “visible light harvesting complex” specifically requires a molecule or complex with a long-lived excited state (of unspecified duration) after light absorption. Moreover, the specification only identifies two examples of a “visible light harvesting complex”, and one of the two examples, namely camphorquinone, is not a “complex” as generally understood in the art but rather a single organic compound. For these . 

Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “RuBPY3” recited in claims 2 and 6 is a relative term which renders the claim indefinite. The term “RuBPY3” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, it is unclear what Applicant considers a “RuBPY3” molecule, and what Applicant does not consider a “RuBPY3” molecule, because the term “RuBPY3” is neither defined by the claims nor by the specification. The salt complex tris(bipyridine)ruthenium(II) chloride is identified in the specification as having the chemical formula [Ru(bpy)3]Cl2 (see page 1); however it is unclear whether the term “RuBPY3” is equivalent to tris(bipyridine)ruthenium(II) chloride [Ru(bpy)3]Cl2 because the term “RuBPY3” is neither expressly defined by the claims nor by the specification. For example, it is unclear if the term “RuBPY3” is equivalent to the salt complex [Ru(bpy)3]Cl2, or if the term “RuBPY3” refers only to the cation [Ru(bpy)3]2+. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/095240 A1 to Lim et al., published: 8 Jun 2017, filed: 2 Dec 2016; as evidenced by Stacker et al. (1999) “A Mutant Form of Vascular Endothelial Growth Factor (VEGF) That Lacks VEGF Receptor-2 Activation Retains the Ability to Induce Vascular Permeability” THE JOURNAL OF BIOLOGICAL CHEMISTRY, Vol. 274, No. 49, Issue of December 3, pp. 34884–34892.
Lim discloses a composition comprising tris(2,2-bipyridyl)-dichlororuthenium(II) hexahydrate ([Ru(bpy)3]Cl2 • 6H2O) and sodium persulfate (SPS). See page 7, lines 33-37. [Ru(bpy)3]Cl2 • 6H2O reads on “RuBPY3”, as recited in the claims, under the broadest reasonable interpretation. Under the broadest reasonable interpretation, [Ru(bpy)3]Cl2 • 6H2O and SPS read on “photoinitiator” and “co-initiator”, as recited in the claims, because the ruthenium based transition metal complex ([Ru(bpy)3]Cl2) and sodium persulfate (SPS) cooperate together to initiate crosslinking of polymers when irradiated with visible light. See page 2, lines 15-34; see also page 13, lines 11-27. The ruthenium based transition metal complex ([Ru(bpy)3]Cl2) also reads on “a visible light harvesting complex”, as recited in the claims, because visible light exposure produces an excited state of ruthenium (Ru2+ → Ru3+). See page 2, lines 25-26.
Lim further discloses that the composition comprises dithiothreitol (DTT) as a crosslinker. See pages 16-17, joining paragraph; see also page 32, lines 27-36. The crosslinker dithiothreitol 
Lim discloses that the composition comprises growth factors, including vascular endothelial growth factor (VEGF). See page 8, lines 32-33. VEGF is a cysteine-containing peptide, as evidenced by Stacker (see col. 2 on page 34884). Lim also discloses that the composition comprises cells. See page 8, lines 30-31. Because cells naturally comprise cysteine-containing peptides, the composition comprising cells, as disclosed by Lim, also comprise of cysteine-containing peptides. For these reasons, Lim discloses that the composition comprises “at least one cysteine-containing peptide”, as recited in the claims, under the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/095240 A1 to Lim et al., published: 8 Jun 2017, filed: 2 Dec 2016; and Stacker et al. (1999) “A Mutant Form of Vascular Endothelial Growth Factor (VEGF) That Lacks VEGF Receptor-2 Activation Retains the Ability to Induce Vascular Permeability” THE JOURNAL OF BIOLOGICAL CHEMISTRY, Vol. 274, No. 49, Issue of December 3, pp. 34884–34892, as applied to claims 1-3 above; and in view of Pellett et al. (2015) “Human Induced Pluripotent Stem Cell Derived Neuronal Cells Cultured on Chemically-Defined Hydrogels for Sensitive In Vitro Detection of Botulinum Neurotoxin” Scientific Reports, 5:14566, 12 pages.
prima facie obvious to one of ordinary skill in the art to substitute cells, as generically taught by Lim, with human induced pluripotent stem cell (iPS)-derived neurons, as specifically taught by Pellett, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to perform neurotoxicity screening assays, as taught by Pellett (see page 2, second full paragraph). 

Claim 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/095240 A1 to Lim et al., published: 8 Jun 2017, filed: 2 Dec 2016; and Stacker et al. (1999) “A Mutant Form of Vascular Endothelial Growth Factor (VEGF) That Lacks VEGF Receptor-2 Activation Retains the Ability to Induce Vascular Permeability” THE JOURNAL OF BIOLOGICAL CHEMISTRY, Vol. 274, No. 49, Issue of December 3, pp. 34884–34892, as applied to claims 1-3 above; and in view of Rivarola et al. (2009) “A visible light photoinitiator system to produce acrylamide based smart hydrogels: Ru(bpy)3+2 as photopolymerization initiator and molecular probe of hydrogel microenvironments” Polymer, 50(14), 3145-3152; Greene et al. (2016) “Comparative study of visible light polymerized gelatin hydrogels for 3D culture of hepatic progenitor cells” Journal of Applied Polymer Science, 134(11), 10 pages; and Fuchs et al. (2012) "Photopolymerization and photostructuring of molecularly imprinted polymers for sensor applications," In SENSORS, 2012 IEEE (pp. 1-4), IEEE.
Prior to the effective filing date of the instantly claimed invention, Rivarola is relevant prior art for teaching that aromatic amines (aryl amines) are useful co-initiators (electron donors) in photopolymerization systems comprising tris(2,2’-bipyridine)ruthenium (II) (Ru(bpy)3+2). See pages 3145-3146. In addition, prior to the effective filing date of the instantly claimed invention, the ordinary skilled artisan understood that ruthenium ([Ru(bpy)3]2+) is a type II photoinitiator that absorbs visible light, as disclosed by Greene (page 1, col. 2), and further that N-phenylglycine (an aryl amine) is a typical co-initiator of type II photoinitiators that absorb visible light, as disclosed by Fuchs (see page 2, col. 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition, as taught by Lim, to further comprise N-phenylglycine (an aryl amine) because aryl amines are useful co-initiators in photopolymerization systems comprising Ru(bpy)3+2 (a type II photoinitiator), as taught by Rivarola, and N-phenylglycine (an aryl amine) is a typical co-initiator of type II photoinitiators that absorb visible light, as taught by Fuchs.
Claim 6 recites ranges for the mass concentrations of RuBPY3, SPS, and N-phenyl glycine used in the claimed composition. Differences in concentration will not support the patentability of subject matter taught or fairly suggested by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, a composition comprising RuBPY3, SPS, and N-phenyl glycine, as claimed, would have been prima facie obvious over the prior art for the reasons discussed above, and there is no evidence of record that the mass concentrations of RuBPY3, SPS, and N-phenyl glycine, as recited in claim 6, are critical. For these reasons, and for the prima facie obvious over the prior art, absent a secondary consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633